Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 1 of 12
Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 2 of 12
Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 3 of 12
Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 4 of 12
Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 5 of 12
Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 6 of 12
Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 7 of 12
Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 8 of 12
Case 20-80056-CRJ   Doc 1   Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document     Page 9 of 12
Case 20-80056-CRJ   Doc 1    Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document      Page 10 of 12
Case 20-80056-CRJ   Doc 1    Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document      Page 11 of 12
Case 20-80056-CRJ   Doc 1    Filed 04/15/20 Entered 04/15/20 14:13:24   Desc Main
                            Document      Page 12 of 12
